                                Case 1:21-mj-00569-ZMF Document 7 Filed 08/19/21 Page 1 of 1


AO 441 (Rev. 11/11)           Arrest Warrant




                                                        UNITED STATES DISTRICT COURT
                                                                                           for the

                                                                                 District of Columbia

                             United States of America
                                         v.                                                  )
                                                                                             )       Case: 1:21-mj-00569
                                   Madison Pettit                                            )      Assigned to: Judge Faruqui, Zia M.
                                                                                             )      ASSign Date: 8/18/2021
                                                                                             )      Description: COMPlAINT Wl ARREST WARRANT
                                                                                             )
                                       Defendant


                                                                           ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                                to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person         10   be arrested)      Madis_~~~·~                                                                                                                    _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                    0 Superseding Indictment                       0 Information             0 Superseding Information                        N Complaint
o     Probation Violation Petition                            0 Supervised Release Violation Petition                     0 Violation Notice                  0 Order of the Court

This offense is briefly described as follows:

18 U.S.c.       § I752(a)( I) - Knowingly Entering or Remaining in any Restricted Buildi.ng or Grounds Without Lawful Authority
18 U.S.c.       § I752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds
40 U.S.c.       § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building
40 U.S.c.       § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building

                                                                                                                                          2021.08.18
Date:              08118/2021
                                                                                                                                          16:55:16 -04'00'
                                                                                                                           Issuing officer's      signature


City and state:                                Washinoton           D.C.
                                                                                                                               Printed name and title


                                                                                           Return

            This warrant was received on                      (date)   _&-_I_'_~_I_2.._\          , and   the person was arrested on              (date)         $II~ /?-(
at   (city and state)                   f<;(t.   c!..       n 1-1
                                                        ,
Date:
                                                                                                 -------~-A--Irr~e=st=in~g~O             Icer's    S;£Te
                                                                                                                               Printed name and title
